Title: From Benjamin Franklin to Peter Collinson, 1753
From: Franklin, Benjamin
To: Collinson, Peter


[1753?]
With regard to the Germans, I think Methods of great tenderness should be used, and nothing that looks like a hardship be imposed. Their fondness for their own Language and Manners is natural: It is not a Crime. When People are induced to settle a new Country by a promise of Privileges, that Promise should be bonâ fide performed, and the Privileges never infringed: If they are, how shall we be believed another time, when we want to People another Colony? Your first Proposal of establishing English Schools among them is an excellent one; provided they are free Schools, and can be supported. As your Poet, Young says

 … The DutchWou’d fain save all the Money that they Touch.
If they can have English Schooling gratis, as much as they love their own Language they will not pay for German Schooling.
The second Proposal, of an Act of Parliament, disqualifying them to accept of any Post of Trust, Profit or Honour, unless they can speak English intelligbly, will be justifyed by the reason of the thing, and will not seem an hardship; But it does not seem necessary to include the Children. If the Father takes pains to learn English, the same Sense of its usefulness will induce him to teach it to his Children.
The third Proposal, to invalidate all Deeds, Bonds or other legal Writings written in a foreign Language (Wills made on a Man’s Death Bed excepted, as an English Scribe may not always be at hand) is not at all amiss. I think it absolutely necessary, and that it cannot be complain’d of.
The fourth Proposal, to suppress all German Printing houses, &ca. will seem too harsh. As will the fifth, to prohibit all Importation of German Books. If the other Methods are taken, the Printing Houses will in time wear out, as they become unnecessary, and the Importation of Books will cease of itself.
The sixth Proposal of Encouraging Intermarriages between the English and Germans, by Donations, &c. I think would either cost too much, or have no Effect. The German Women are generally so disagreable to an English Eye, that it wou’d require great Portions to induce Englishmen to marry them. Nor would the German Ideas of Beauty generally agree with our Women; dick und starcke, that is, thick and strong, always enters into their Description of a pretty Girl: for the value of a Wife with them consists much in the Work she is able to do. So that it would require a round Sum with an English Wife to make up to a Dutch Man the difference in Labour and Frugality. This Matter therefore I think had better be left to itself.
The seventh Proposal of discouraging the sending more Germans to Pennsylvania, is a good one; those who are already here would approve of it. They complain of the late great Importations, and wish they could be prevented. They say, the Germans that came formerly, were a good sober industrious honest People; but now Germany is swept, scour’d and scumm’d by the Merchants, who, for the gain by the Freight, bring all the Refuse Wretches poor and helpless who are burthensome to the old Settlers, or Knaves and Rascals that live by Sharking and Cheating them. The Stream may therefore be well enough turned to the other Colonies you mention. And our Land Owners will have no Cause to complain, if English, Welsh, and Protestant Irish are encouraged to come hither instead of Germans, which will still continue the rising Value of Lands; and at the same time by mixing with our Germans restore by degrees the Predominancy of our Language &ca. Nor would the British Subjects be miss’d at home, if my Opinions in the Paper I formerly sent on the Peopling of Countries, are right, as I still think they really are.
